DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants election filed 1/27/2021. Applicants elect Group I, drawn to claims.1-16 and 30 without traverse. Applicants further elect SEQ ID No: 77-83 and 84-91 without traverse. Claims 1-9 and 30 read on the elected invention. This Office Action will correct the examiner’s amendment section of the notice of allowance mailed on 3/15/21. No additional enclosures are provided.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 7/17/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner in Notice of Allowance mailed 3/15/21.
EXAMINER'S AMENDMENT
4. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex Nie on 3/1/2021.
The application has been amended as follows: 

 In the claims


1. 	An antibody or fragment thereof having specificity to a human interferon alpha and beta receptor subunit 1 (IFNAR1) protein, wherein the antibody or fragment thereof comprises a heavy chain variable region comprising heavy chain complementarity determining regions HCDR1, HCDR2, and HCDR3, and a light chain variable region comprising light chain complementarity determining regions LCDR1, LCDR2, and LCDR3, wherein the HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3 are 



4.	The antibody or fragment thereof of claim [[3]] 1, which is humanized and wherein the heavy chain variable region comprises one or more back mutations selected from the group consisting of 12V, 20L, 24G, 38K, 48I, 68A, 70I, 72A, 79A and 81L, according to Kabat numbering, and combinations thereof.

5.	The antibody or fragment thereof of claim [[3]] 1, which is humanized and wherein the light chain variable region comprises one or more back mutations selected from the group consisting of 4M, 13T, 21V, 43S, 46V, 74I, 78V and 87F according to Kabat numbering, and combinations thereof.

1, comprising a heavy chain variable region comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 7, and 84-87

7.	The antibody or fragment thereof of claim [[3]] 1, comprising a light chain variable region comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 8, and 88-91

9.	The antibody or fragment thereof of claim [[3]] 1, comprising a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 85, and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 88.

34.	The method of claim 33, wherein the autoimmune disease or disorder is 

Election/Restrictions
6.  Claims 1, 4-7, 9 and 30 were directed to an allowable product (antibody). Pursuant to the procedures set forth in MPEP § 821.04(b), claims 22-24, 31, 33 and 34 directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I, II and III as set forth in the Office action mailed on 11/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.                                                                                                                                                                     Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. However, It is noted that antibody drawn to antibody comprising HCDR1: DYYIH (SEQ ID NO: 92), HCDR2: RIDPEDGETKYAPKFQG (SEQ ID NO: 93) or RIDPEDAETKYAPKFQG (SEQ ID NO:94), HCDR3: YHGYWALDY (SEQ ID NO: 95), LCDR1: KTSQNVGTNVA (SEQ ID NO: 96), LCDR2: STSYRYS (SEQ ID NO: 97), and LCDR3: HQYFSYPYT (SEQ ID NO: 98) (claim 1b) and those disclosed in claims 10-16 remain withdrawn.
Reasons for Allowance
8. The following is an examiner’s statement of reasons for allowance: The CDR sequences.77-83 and heavy and light chain variable region sequences of SEQ ID NO: 7, 8 and 84-91 are found to be free of prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	9. Claims 1, 2, 4-7, 9, 22-24, 30, 31, 33, 34 and 36 are allowed.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645                                                                                                                                                                                                        
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645